      Case 3:19-cv-00160 Document 33 Filed on 01/31/20 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 January 31, 2020
                           UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

FEDERAL TRADE COMMISSION,                  §
                                           §
              Plaintiff.                   §
                                           §
VS.                                        §     CIVIL ACTION NO. 3:19–CV–00160
                                           §
IBACKPACK OF TEXAS, LLC,                   §
ET AL.,                                    §
                                           §
              Defendants.                  §


                                        ORDER

       I have considered the request for a pre-motion conference filed by Plaintiff Federal

Trade Commission (Dkt. 31). I find that, under the circumstances of this case, the

requested pre-motion conference is not necessary at this time.

       I GRANT Plaintiff’s request to file a motion for summary judgment.

       SIGNED at Galveston, Texas, this 31st day of January, 2020.



                                          ______________________________________
                                                    ANDREW M. EDISON
                                            UNITED STATES MAGISTRATE JUDGE
